Wheeler, Ch. J.
There is no error in the judgment. It was, doubtless, competent for the court to permit the defendant to supply the affidavit to the answer, now for then, if satisfied that the answer had been sworn to at the proper time; and if not, it was competent to allow the amendment, which was an answer to the motion to reinstate. At most, the dissolution of the injunction, at the time, was a mere irregularity, not affecting the merits, or the correctness of the judgment. It must have been dissolved upon the return of the verdict, and the judgment would have been the same.
Judgment affirmed.